Per Curiam.
The order allowing time to amend had the effect of retaining the cause on the docket. So then, the taproot of defendants’ exception is the refusal to dismiss the action. But no appeal lies from a refusal to dismiss. Johnson v. Insurance Co., 215 N.C. 120, 1 S.E. 2d 381. The order entered was interlocutory and discretionary. G.S. 1-131, 162. That there was no motion to be allowed to amend, if such be required, is not made to appear. Teague v. Oil Co., 232 N.C. 469. Appeal therefrom was premature, Johnson v. Insurance Co., supra; Utilities Com. v. R. R., 223 N.C. 840, 28 S.E. 2d 490; Privette v. Privette, 230 N.C. 52, 51 S.E. 2d 925, and will be dismissed.
Appeal dismissed.